Merrick, C. J.
This suit is brought to recover of the defendants one hundred and five dollars, alleged to be due for certain drafts drawn by the captains of the schooners Southern, West Florida and Emma De Russy, for the inspection, at sundry times, of said vessels at the Rigolets, the Atchafalaya and the Mississippi river, during the time the quarantine regulations were inforced in the year 1855.
The defendants, by their answer, deny that they owe the plaintiffs anything exc.ept $15, which they aver they deposited in court. They deny that the Board of Health had any right to claim any ’fees or charges of defendants’ vessel, and aver that the Act of the Legislature and the regulations of the Board of Health under which said claim is made are unconstitutional and illegal.
The defendants in this court rest the defence to the action on the ground that the Act of the Legislature of the 15th of March, 1855, did not contemplate the payment of fees for the inspection of vessels at the Rigolets and the Ateha-falaya river; that the Board of Health were only authorized by the statute to claim fees for inspection in the Mississippi river, and that only one of their vessels was inspected in the Mississippi river, and for that inspection they have deposited the money in court.
We have no jurisdiction of this case. If the lower court has erred at all, it is in applying a law constitutional in itself to a case to which it was not applicable. Here, then, there is not drawn in question the constitutionality or *744legality 0f any tax, toll or impost whatsoever, or of any fine, forfeiture or penalty imposed by a municipal corporation, and the amount in controversy is under $800. The case is, therefore, not within the provisions of Article 62 of the Constitution of 1862, which confers on this court its jurisdiction. Conceding tthat the fee imposed by the Act of the Legislature is a tax, toll or impost, (upon which we express no opinion,) it has been settled by this court that the only question which the court can consider is the constitutionality of the law or ordinance under which the tax, fine, toll or impost is levied, and not the application to the facts or construction of such law by the inferior court. In the case of the Third Municipality v. Blanc, 1 An. 386, it is said :
“The concluding part of this Article of the Constitution limits the jurisdiction of this court in criminal cases to questions of law, and the conclusion, that in the case of a petty fine, a greater privilege should be held to be secured the citizen than in a prosecution involving liberty or life, must rest on something more definite than a mere implication.
“ Another conclusive reason against adopting the interpretation of the clause of the Article contended for by the counsel for the defendant is, that the determinations of questions of fact which occur of this kind would be impossible under the present organization of the court.”
In the case of the Second Municipality v. Corning, 4 An. 407, the question raised was the construction of an ordinance, precisely what is sought to be done in the 'present case in regard to an Act of the Legislature. The court said:
“ The tax we find to be lawfull Corning has been condemned to pay a tax which he did not owe; not that the tax itself was illegally imposed, but because it did not apply to him. The amount is not sufficient to enable this court to take cognizance of the appeal; the only decree we can make is to dismiss it.”
These decisions were rendered prior to the adoption of the Constitution of 1862, and as the Constitution of 1852 adopts substantially the provisions of the Article No. 63 of the Constitution of 1846, we must suppose it was the intention of the framers of the Constitution to adopt, with the Article in question, its judicial construction.
Again, if we have jurisdiction of the question of fact by which this law is applied to the inspection of vessels at the Rigolets, we have jurisdiction of every other fact and our jurisdiction is no longer confined in this class of cases to the constitutionality or legality of the law or ordinance levying the tax, toll or impost, but extends to every question of fact which may be raised in the cause to which the statute may be applied.
It is, therefore, ordered, adjudged and decreed by the court, that the appeal in this case be dismissed, and that the appellant pay the costs of the appeal.